


Exhibit 10.14

 

 

 

 

SHENANDOAH TELEPHONE COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

 

Effective January 1, 2007

 

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

TABLE OF CONTENTS

 

INTRODUCTION

1

ARTICLE I DEFINITIONS

2

 

1.01. Account

2

 

1.02. Affiliate

2

 

1.03. Beneficiary or Beneficiaries

2

 

1.04. Beneficiary Designation Form

2

 

1.05. Board

2

 

1.06. Code

2

 

1.07. Committee

2

 

1.08. Company

3

 

1.09. Compensation

3

 

1.10. Credited Service

3

 

1.11. Deferred Benefit

3

 

1.12. Defined Benefit SERP

3

 

1.13. Employee

3

 

1.14. ERISA

3

 

1.15. Participant

3

 

1.16. Plan

4

 

1.17. Plan Year

4

 

1.18. Specified Employee

4

 

1.19. Terminate or Termination

4

 

1.20. The 401(k) Plan

4

ARTICLE II PARTICIPATION

5

ARTICLE III DEFERRED BENEFIT

6

 

3.01. Establishment of Account

6

 

3.02. Conversion Contribution

6

 

3.03. Replacement Contribution

6

 

3.04. Restoration Contribution

6

 

3.05. Investment Measures

6

 

3.06. Vesting

7

 

3.07. Distributions

7

ARTICLE IV ADMINISTRATION OF THE PLAN

8

 

4.01. Administrative Rules

8

 

4.02. Eligibility Determinations

8

 

4.03. Information to Committee

8

 

4.04. Claims Procedure

8

 

 

- i -

 

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

 

ARTICLE V AMENDMENTS AND TERMINATION

10

ARTICLE VI MISCELLANEOUS

11

 

6.01. No Guarantee of Employment

11

 

6.02. Liability

11

 

6.03. Nonassignability

11

 

6.04. Indemnification

11

 

6.05. Notices

12

 

6.06. Waiver

12

 

6.07. Binding Nature of Plan

12

 

6.08. Construction

12

 

6.09. Governing Law

12

SIGNATURE PAGE

13

 

 

 

 

 

- ii -

 

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

INTRODUCTION

Effective May 12, 2003, the Board of Directors of Shenandoah Telephone Company
(the “Company”) adopted the Executive Supplemental Retirement Plan (the “Plan”)
for selected key employees Participating in the Shenandoah Telephone Company
Retirement Plan. The Plan was initially designed as a defined benefit plan, to
provide retirement benefits in addition to those provided under the Company’s
Retirement Plan.

On December 22, 2006, the Company amended the Plan to include a lump-sum
distribution option and to allow Participants to elect, by no later than
December 31, 2006, the form of payment with respect to benefits payable in 2007,
consistent with guidance issued under section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).

Effective December 31, 2006, the Company amended and restated the Plan (i) to
comply with Code section 409A, in accordance with proposed regulations
promulgated thereunder, (ii) to provide for an enhanced early retirement
benefit, and (iii) to freeze further accruals as of December 31, 2006. Although
the Plan document was amended and restated effective as of December 31, 2006,
the amendments required by Code section 409A were effective as of January 1,
2005. (This Plan document refers to the Plan in effect as of December 31, 2006,
as the “Defined Benefit SERP”.)

Effective January 1, 2007, the Company has further amended and restated the Plan
by changing the Plan to an individual account, defined contribution design.
Participants’ accounts under the Plan will be credited, as of January 1, 2007,
with the actuarial equivalent present value of their benefits under the Defined
Benefit SERP as of December 31, 2006.

The Plan is intended to be unfunded and maintained primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974). The Plan must be administered and construed in a manner
that is consistent with that intent. The Plan, as amended and restated herein,
is intended to satisfy the requirements of section 409A of the Code. The Plan
will be administered and interpreted in a manner that is consistent with that
intent.

 

- 1 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

ARTICLE I

DEFINITIONS

 

1.01.

Account

Account means an unfunded deferred compensation account established to record a
Participant’s interest in the Plan. The term Account encompasses the subaccounts
established for each Investment Option.

1.02.

Affiliate

Affiliate means any corporation which, when considered with the Company, would
constitute, a controlled group of corporations within the meaning of Code
section 1563(a) determined without reference to Code section 1563(a)(4) and
1563(e)(3)(C).

1.03.

Beneficiary or Beneficiaries

Beneficiary means a person or entity designated on a Beneficiary Designation
Form by a Participant to receive a Deferred Benefit payment. If there is no
valid designation by the Participant, or if the designated Beneficiary or
Beneficiaries fail to survive the Participant or otherwise fail to take the
Deferred Benefit, the Participant’s Beneficiary is the first of the following
who survives the Participant: a Participant’s spouse (the person legally married
to the Participant when the Participant dies); the Participant’s children in
equal shares; and the Participant’s estate.

1.04.

Beneficiary Designation Form 1.09

Beneficiary Designation Form means a form acceptable to the Committee used by a
Participant according to this Plan to name his or her Beneficiary or
Beneficiaries who will receive all Deferred Benefit payments under this Plan if
he dies.

1.05.

Board

Board means the Board of Directors of the Company.

1.06.

Code

Code means the Internal Revenue Code of 1986, as amended.

1.07.

Committee

Committee means the committee appointed by the Board to administer the Plan.

 

- 2 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

1.08.

Company

Company means the Shenandoah Telephone Company, and any successor business by
merger, purchase, or otherwise that maintains the Plan.

1.09.

Compensation

Compensation means salary, including salary deferrals under the 401(k) Plan or
under the Company’s Code section 125 cafeteria plan, cash bonuses, and paid time
off, without regard to any limitations imposed by the application of Code
section 401(a)(17). Compensation shall exclude equity compensation, disability
payments, retirement income, and Company contributions to the 401(k) Plan and to
this Plan.

1.10.

Credited Service

Credited Service means the sum of: (i) for the period prior to January 1, 2007,
all service counted as Credited Service under the Defined Benefit SERP as of
December 31, 2006, and (ii) for the period after December 31, 2006, Years of
Service as defined in the 401(k) Plan.

1.11.

Deferred Benefit

Deferred Benefit means the benefit payable under the Plan.

1.12.

Defined Benefit SERP

Defined Benefit SERP means the Plan in effect as of December 31, 2006, before it
was converted to a defined contribution Plan effective as of January 1, 2007.

1.13.

Employee

Employee means an employee of the Company or an Affiliate of the Company, who is
a member of a select group of management, or a highly compensated employee (as
such terms are used in section 201(2) of ERISA).

1.14.

ERISA

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

1.15.

Participant

Participant means an Employee who becomes a Participant in the Plan pursuant to
Plan Article II hereof.

 

- 3 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

1.16.

Plan

Plan means the Shenandoah Telephone Company Executive Supplemental Retirement
Plan, as amended and restated.

1.17.

Plan Year

Plan Year means each 12-month period beginning on January 1 and ending on
December 31.

1.18.

Specified Employee

Specified Employee means a Participant who is a “specified employee” under
section 409A of the Code.

1.19.

Terminate or Termination

Terminate or Termination, with respect to a Participant, mean cessation of an
employment relationship with the Company or an Affiliate whether by death,
disability, retirement or severance for any other reason. Terminate or
Termination do not include situations where the Participant transfers employment
among the Company and one of its Affiliates and shall be applied consistently
with the requirements of Code section 409A.

1.20.

The 401(k) Plan

The 401(k) Plan means the Shenandoah Telephone Company Supplemental Retirement
Plan.

 

- 4 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

ARTICLE II

PARTICIPATION

(a)          Any Employee who is selected by the Board to participate in the
Plan and whose participation is approved in writing by a resolution adopted by
the Board will become a Participant.

(b)          A Participant shall continue to be a Participant in the Plan so
long as an Account is being maintained (or is required to be maintained under
the terms of the Plan) for him or her.

(c)          A Participant shall cease to be credited with contributions under
Article III of the Plan when he is no longer a member of management or a highly
compensated employee, or on the date the Committee declares that he is no longer
eligible to receive contributions under the Plan.

 

 

- 5 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

ARTICLE III

DEFERRED BENEFIT

3.01.

Establishment of Account

A bookkeeping account (the “Account”) shall be established for each Participant
effective as of January 1, 2007. The Account shall reflect the Participant’s
interest in the Plan under this Article III. The Account shall be credited with
the amounts described in Plan sections 3.02, 3.03, and 3.04. The Account shall
be adjusted for notional investment gains and losses as provided in Plan section
3.05.

3.02.

Conversion Contribution

(a)          Effective as of January 1, 2007, a Participant’s Account shall be
credited with the actuarial equivalent present value of his benefit under the
Defined Benefit SERP as of December 31, 2006, whether or not vested, applying
the actuarial assumptions under the Shenandoah Telephone Company Retirement Plan
in effect as of December 31, 2006. Thereafter, the Participant shall no longer
be entitled to any benefit under the terms of the Defined Benefit SERP.

(b)          Notwithstanding the preceding, if a Participant elected to retire
in accordance with section 3.08 of the Defined Benefit SERP, then his accrued
benefit under the Defined Benefit SERP as of December 31, 2006, shall be
distributed in accordance with such election, and shall not be credited to his
Account under this section 3.02.

3.03.

Replacement Contribution

A Participant’s Account shall be credited with an amount equal to 7% of the
Participant’s Compensation. These replacement contributions shall be credited to
a Participant’s Account as of the date that basic contributions are credited to
the Participant’s account in the 401(k) Plan.

3.04.

Restoration Contribution

A Participant’s Account shall be credited with an amount equal to 5% of the
Participant’s Compensation that exceeds the applicable Code section 401(a)(17)
compensation limit, which is intended to restore contributions that are reduced
under the 401(k) Plan on account of the section 401(a)(17) limitation. These
restoration contributions shall be credited to each Account as of the date that
basic contributions are credited to the Participant’s account in the 401(k)
Plan. Notwithstanding the preceding, the Restoration Contribution under this
section 3.04 cannot exceed the dollar limitation as in effect under Code section
402(g) for that year.

3.05.

Investment Measures

A Participant’s Account shall be adjusted for notional investment gains and
losses based on the investment performance of the investments selected by the
Participant. The investment

 

- 6 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

options available under the Plan shall be the same investment options offered
under the 401(k) Plan, unless the Committee provides for additional or
alternative investment options, which shall be set forth on an exhibit attached
hereto. Unless the Committee directs otherwise, the procedures governing the
investment of a Participant’s Account, including the frequency of valuation, the
ability to change investment options or reallocate among the investment options,
or any limitations on the minimum percentage allocable to an investment, will be
subject to the same rules as applicable to the 401(k) Plan.

3.06.

Vesting

Each Participant shall have a vested and nonforfeitable interest in his Account
upon completing ten years of Credited Service.

3.07.

Distributions

(a)          A Participant who elected to retire in accordance with section 3.08
of the Defined Benefit SERP shall receive his benefit under the Defined Benefit
SERP in accordance with such election, and shall receive any benefit accrued
under the Plan on and after January 1, 2007, in accordance with Plan subsections
3.07(b) and (c).

(b)          A Participant who has a vested and nonforfeitable interest in his
Account shall receive a distribution of his Deferred Benefit as of his
Termination. The distribution will equal the balance of the Participant’s vested
Account on the date of Termination. The distribution shall be paid in a single
lump sum, in cash, no later than 90 days after Termination; provided, however,
that if the Participant is a Specified Employee on the date of Termination and
the Termination is not on account of death or disability (as defined under Code
section 409A), then the payment shall be made (without interest or other
adjustment) on the first day of the seventh month beginning after Termination.

(c)          If a Participant’s employment ends on account of death or if a
Participant dies before receiving a distribution of his vested Account, then the
vested Account balance shall be paid to the Participant’s Beneficiary or
Beneficiaries.

(d)          Any portion of a Participant’s Account that has not become vested
and nonforfeitable on or before his Termination shall be forfeited as of the
date of Termination.

 

- 7 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

ARTICLE IV

ADMINISTRATION OF THE PLAN

4.01.

Administrative Rules

The Company reserves the right to adopt any rules for the administration and
application of the Plan as necessary which are not inconsistent with the express
terms hereof, to amend or revoke any such rule, and to interpret the Plan and
any rules adopted pursuant to this Plan Article. All actions taken and all
determinations made by the Company in good faith shall be final and binding upon
all Participants, Beneficiaries, or other persons interested in the Plan.

4.02.

Eligibility Determinations

In addition to the powers hereinabove specified, the Committee shall have the
power to select which employees of the Company and its Affiliates will be
eligible to receive contributions under Article III of the Plan, to compute and
certify the amount and kind of benefits from time to time payable to
Participants and their Beneficiaries under the Plan, to authorize all
disbursements for such purposes, and to determine whether a Participant is
entitled to a benefit under the Plan.

4.03.

Information to Committee

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
compensation of all Participants, their retirement, death or other cause for
Termination of employment, and such other pertinent facts as the Committee may
require.

4.04.

Claims Procedure

(a)          All claims for benefits under the Plan shall be submitted to the
Committee or such person as the Committee may designate in writing who shall
have the initial responsibility for determining the eligibility of any claim for
benefits. All claims for benefits shall be made in writing and shall set forth
the facts which such claimant believes to be sufficient to entitle him to the
benefit claimed.

(b)          In the event a claim for benefits is denied the claimant shall be
notified in writing or by electronic mail within ninety (90) days after the
claim is submitted. The notice shall be written in a manner calculated to be
understood by the claimant and shall include:

 

(1)

The specific reason or reasons for the denial;

(2)          Specific references to the pertinent Plan provisions on which the
denial is based;

 

- 8 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

(3)          A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation why such material or
information is necessary; and

(4)          An explanation of the Plan’s claim review procedures and time
limits applicable to such procedures, including the claimant’s right to bring a
civil action under ERISA section 502(a) following an adverse benefit
determination on review.

If special circumstances require an extension of time for processing the initial
claim, a written notice of the extension and the reason therefore shall be
furnished to the claimant before the end of the initial 90 day period. In no
event shall the extension exceed 90 days.

(c)          In the event a claim for benefits is wholly or partly denied, the
claimant or his duly authorized representative, at the claimant’s sole expense,
may appeal the denial to the Committee within 60 days of the receipt of written
notice of the denial. In pursuing the appeal the claimant or his duly authorized
representative:

(1)          may request in writing that the Committee review the denial, taking
into account all comments, documents, records and information submitted by the
claimant relating to the claim without regard to whether the information was
submitted or considered in the initial benefit determination;

(2)          upon request, and free of charge, may review or receive copies of
documents and records relevant to the claim for benefits; and

 

(3)

may submit documents, records and written issues relating to the claim.

The decision on review shall be made within 60 days of receipt of the request
for review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the request for review. If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant before the end of the original 60 day period. The
decision on review shall be made in writing, shall be written in a manner
calculated to be understood by the claimant, and shall include specific
references to the provisions of the Plan on which the denial is based.

 

- 9 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

ARTICLE V

AMENDMENTS AND TERMINATION

The Company hopes and expects to continue the Plan indefinitely, but reserves
the right, by resolution of the Board or any executive committee of the Board,
to amend, modify, or terminate the Plan at any time and for any reason by a
majority vote of its members, by unanimous consent in lieu of a meeting or in
any other manner applicable under state law; provided, however, that no
amendment or termination of the Plan shall cause a distribution of benefits in
violation of Code section 409A. In addition, the Board or the executive
committee of the Board may delegate to an appropriate officer, or officers of
the Company, or committee, all or part of the authority to amend or terminate
the Plan.

 

- 10 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

ARTICLE VI

MISCELLANEOUS

6.01.

No Guarantee of Employment

The Plan does not in any way limit the right of the Company or an Affiliate at
any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an officer of the Company or an Affiliate. In no event
shall the Plan by its terms or implications constitute an employment contract of
any nature whatsoever between the Company or an Affiliate and a Participant.

6.02.

Liability

The Plan is unfunded. A Deferred Benefit is at all times a mere contractual
obligation of the Company. A Participant and his or her Beneficiaries have no
right, title, or interest in the Deferred Benefits or any claim against them.
All Deferred Benefits will be satisfied solely out of the general corporate
assets of the Company, which shall remain subject to the claims of its creditors
and the creditors of any Affiliate that is an employer of a Participant. The
Company may establish one or more trusts under which payments may be made that
will satisfy the Company’s obligations under this Plan to the extent of such
payments. The assets of any such trusts will remain subject to the claims of the
creditors of the Company and any Affiliate that is an employer of a Participant.
No officer, director, or stockholder of the Company or its subsidiaries shall be
individually liable for the Company’s or its subsidiaries’ obligations
hereunder, or on account of any claim arising by reason of the provisions of
this Plan or of any instrument or instruments implementing the provisions or
purposes hereof.

6.03.

Nonassignability

A Participant has no control over Deferred Benefits except according to his or
her Beneficiary Designation Form, and any investment options elected under the
Plan. The rights, interests, and benefits of a Participant (or Beneficiary
thereof) in this Plan shall not be subject to assignment, anticipation,
transfer, pledge, hypothecation or other transfer, and such rights, interests
and benefits shall not be liable for the debts, contracts, or engagements of a
Participant (or Beneficiary thereof), or otherwise subject to execution,
attachment, garnishment, or similar process.

6.04.

Indemnification

The Company shall indemnify and hold harmless each member of the Committee
against any and all expenses and liabilities arising out of membership on the
Committee relating to administration of the Plan, excepting only expenses and
liabilities arising out of a member’s own willful misconduct. Expenses against
which a member of the Committee shall be indemnified hereunder shall include
without limitation, the amount of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted, or a

 

- 11 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

proceeding brought or settlement thereof. The foregoing right of indemnification
shall be in addition to any other rights to which any such member may be
entitled.


6.05.

Notices

Notices and elections under this Plan must be in writing. A notice or election
is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person or business at its last known
business address.

6.06.

Waiver

The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.

6.07.

Binding Nature of Plan

The Plan shall be binding upon the Company, its Affiliates and the successors
and assigns of the Company and its Affiliates, subject to the provisions set
forth in Article V, and upon a Participant, his or her Beneficiary, and either
of their assigns, heirs, executors or committees.

6.08.

Construction

Headings are given for ease of reference and must be disregarded in interpreting
the Plan. If a provision of this Plan is not valid or not enforceable, that fact
in no way affects the validity or enforceability of any other provision.
Masculine pronouns wherever used shall include feminine pronouns and the use of
the singular shall include the plural.

6.09.

Governing Law

This Plan shall be governed by the laws of the Commonwealth of Virginia (other
than its choice-of-law provisions) except to the extent that the laws of the
Commonwealth of Virginia are preempted by the laws of the United States.

 

- 12 -

 

--------------------------------------------------------------------------------

 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective January 1, 2007

 

SIGNATURE PAGE

As evidence of its adoption of the restated Shenandoah Telephone Company
Executive Supplemental Retirement Plan Effective January 1, 2007, the Company
has caused this document to be executed by its duly authorized officer as of the
21st day of March, 2007.

 

SHENANDOAH TELEPHONE COMPANY

By:    /s/Christopher E. French        

 

Christopher E. French

 

President

 

 

 

- 13 -

 

 

--------------------------------------------------------------------------------